Illinois Official Reports

                               Appellate Court



                  People v. Jackson, 2015 IL App (1st) 123695



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           CHARLES JACKSON, Defendant-Appellant.



District & No.    First District, First Division
                  Docket No. 1-12-3695



Filed             July 27, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 07-CR-18183; the
Review            Hon. James B. Linn, Judge, presiding.



Judgment          Affirmed and remanded.



Counsel on        Abishi C. Cunningham, Jr., Public Defender, of Chicago (Harold J.
Appeal            Winston and Marc Stahl, Assistant Public Defenders, of counsel), for
                  appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Assistant State’s Attorney, of counsel), for the People.



Panel             JUSTICE HARRIS delivered the judgment of the court, with opinion.
                  Presiding Justice Delort and Justice Cunningham concurred in the
                  judgment and opinion.
                                              OPINION

¶1        After a bench trial, the circuit court found defendant, Charles Jackson, guilty of first
     degree murder, but mentally ill. In his initial appeal to this court, defendant argued that the
     trial court abandoned its role as a neutral and impartial arbiter of fact due to its questioning of
     his expert witness, its interjection of its own personal knowledge, and its disregard of certain
     evidence. People v. Jackson, 409 Ill. App. 3d 631, 632 (2011). The majority of this court
     reversed the judgment of the circuit court and remanded the matter for a new trial holding
     that “the trial court abandoned its role as a neutral and impartial arbiter of fact by adopting a
     prosecutorial role when questioning defendant’s expert witness and by relying on matters
     based on private knowledge of the trial court that were outside the record.” Id. On remand,
     defendant filed a motion to bar the State from seeking a finding of guilty of first degree
     murder and limit it to seeking a finding of guilty, but mentally ill, based on the prohibition
     against double jeopardy, the doctrine of collateral estoppel, and res judicata. The circuit
     court denied the motion, and defendant filed this interlocutory appeal.
¶2        Defendant raises two issues for our review: (1) whether the prohibition against double
     jeopardy bars the State from seeking a verdict of guilty of first degree murder as opposed to a
     verdict of guilty, but mentally ill; and (2) whether the doctrine of collateral estoppel bars the
     State from seeking a verdict of guilty of first degree murder based on the circuit court’s
     finding of guilty, but mentally ill, at defendant’s first trial. We hold that retrial of defendant
     for first degree murder does not offend the prohibition against double jeopardy because the
     judgment of the circuit court in defendant’s initial trial was reversed due to trial errors, not
     evidentiary insufficiency. We further hold that the doctrine of collateral estoppel does not
     apply here due to the absence of different causes of action and a final adjudication on the
     merits.

¶3                                         JURISDICTION
¶4        On July 9, 2012, the circuit court denied defendant’s motion to bar retrial of the charge of
     first degree murder based on principles of double jeopardy, res judicata, and collateral
     estoppel. The circuit court denied defendant’s subsequent motion for reconsideration on
     November 2, 2012. On November 19, 2012, defendant filed his notice of interlocutory appeal
     under Illinois Supreme Court Rule 604(f) (eff. July 1, 2006). Illinois Supreme Court Rule
     604(f) provides that a “defendant may appeal to the Appellate Court the denial of a motion to
     dismiss a criminal proceeding on grounds of former jeopardy.” Id. Accordingly, we have
     jurisdiction pursuant to Illinois Supreme Court Rule 604(f). Id.

¶5                                       BACKGROUND
¶6       A detailed account of defendant’s trial and initial appeal is well stated in this court’s 2011
     opinion. People v. Jackson, 409 Ill. App. 3d 631 (2011). Accordingly, we will only discuss
     below the facts relevant to defendant’s present appeal.
¶7       Defendant stood trial for first degree murder in connection with the July 27, 2010,
     shooting of his son-in-law, Pierre Champliss. At his bench trial, defendant raised the defense
     of insanity. Dr. Bruce Frumkin, an expert in forensic psychology, testified on defendant’s
     behalf. Dr. Frumkin testified that defendant was not sane at the time of the shooting. Dr.


                                                  -2-
       Sharon Coleman, also an expert in forensic psychology, and Dr. Nishad Nadkarni, an expert
       in forensic psychiatry, testified on the State’s behalf. Both Dr. Coleman and Dr. Nadkarni
       testified that defendant was sane at the time of the shooting. The circuit court found
       defendant guilty, but mentally ill. The circuit court noted that it found defendant’s behavior
       during and after the shooting to be a factor in its decision. The circuit court also found Dr.
       Coleman’s testimony to be “one of the more fact driven opinions in the case.”
¶8          On appeal, defendant argued, pursuant to the plain-error doctrine, that he was denied a
       fair trial because the circuit court abandoned its role as a neutral and impartial arbiter of fact.
       Defendant argued that the trial court assumed the role of prosecutor during the questioning of
       his expert witness regarding defendant’s sanity; it interjected its own personal knowledge
       regarding matters outside of the record; and it disregarded evidence. Id. at 632. This court
       decided to review defendant’s claims of error under the second prong of the plain-error
       doctrine because it affected his right to a fair trial. Id. at 646. The majority of this court held
       that the circuit court adopted a prosecutorial role in questioning defendant’s expert witness
       and relied on matters of prior private knowledge in reaching its decision. Id. at 647-50.
       Therefore, the majority of this court held that the circuit court abandoned its role as the
       neutral and impartial arbiter of fact. Id. The dissenting justice opined that the circuit court did
       not abuse its discretion in questioning defendant’s expert witness and did not rely on matters
       outside of the record. Id. at 650-58 (Connors, J., dissenting). Accordingly, the majority of
       this court reversed the judgment of the circuit court and remanded the matter for a new trial
       in front of a different circuit court judge. Id. at 650. Our supreme court denied the State’s
       subsequent petition for leave to appeal. People v. Jackson, No. 112448 (Ill. Sept. 28, 2011).
¶9          On July 9, 2012, defendant filed a motion to bar the State from seeking a finding of guilty
       of first degree murder and limit it to seeking a finding of guilty, but mentally ill, based on the
       prohibition against double jeopardy, collateral estoppel, and res judicata. Defendant argued
       that at his first trial, the State argued that he was guilty of first degree murder and that he was
       not mentally ill. The circuit court, however, rejected the State’s contention and found
       defendant guilty, but mentally ill. Defendant pointed out that a finding of guilty, but mentally
       ill, is distinct from a finding of guilty because it conveys a different moral judgment and
       results in different treatment while incarcerated. Accordingly, defendant argued that the
       double jeopardy clauses of both the Illinois and federal constitutions prohibit the State from
       forcing him to face trial on a matter already decided in his first trial. Defendant further
       argued that the principles of collateral estoppel and res judicata similarly bar the relitigation
       of the circuit court’s finding that defendant was guilty, but mentally ill.
¶ 10        The circuit court denied defendant’s motion. The circuit court reasoned that jeopardy did
       not attach against the guilty verdict and that there is no difference in the sentencing of a
       verdict of guilty and guilty, but mentally ill. In response to defendant’s collateral estoppel
       argument, the court noted that it did not know if defendant would put forth an insanity
       defense.
¶ 11        On August 7, 2012, defendant filed a motion to reconsider the denial of his motion to bar
       the State from seeking a guilty verdict. In his motion to reconsider, defendant explained that
       he would raise an insanity defense at trial. He also argued that he may pursue another
       alternative defense in conjunction with the insanity defense.
¶ 12        In response, the State argued that the double jeopardy clause does not preclude retrial of
       judgments reversed due to trial errors. Rather, the State pointed out that the double jeopardy

                                                    -3-
       clause only prohibits retrial where reversal was due to evidentiary insufficiency. The State
       further argued that there is no substantial difference between a verdict of guilty and a verdict
       of guilty, but mentally ill. Accordingly, the State asked that the circuit court deny defendant’s
       motion because the matter was remanded for retrial due to a procedural error and not due to
       evidentiary insufficiency.
¶ 13        After oral argument on the matter, the circuit court denied defendant’s motion to
       reconsider and put forth the following reasoning for its decision:
                “The Appellate Court had some concerns about the trial, and there was some concerns
                about the propriety of the verdict reached because the trial was infected. I don’t
                believe that jeopardy has attached. I believe the Appellate [Court] wants there to be a
                new trial where both sides will be able to present their case as they wish to do so
                without interference, the type of interference that occurred in the first trial.”
¶ 14        On November 19, 2012, defendant filed his notice of interlocutory appeal pursuant to
       Illinois Supreme Court Rule 604(f) (eff. July 1, 2006).

¶ 15                                            ANALYSIS
¶ 16       Defendant argues before this court that the State should be precluded from seeking a
       guilty verdict of first degree murder upon retrial. At most, defendant argues that the State
       should only be allowed to obtain a verdict of guilty, but mentally ill. Accordingly, defendant
       asks this court to reverse the circuit court’s denial of his motion to bar the State from seeking
       a finding of guilty of first degree murder and limit it to seeking a finding of guilty, but
       mentally ill.1
¶ 17       Both of defendant’s claims of error present questions of law. Therefore, our review is
       de novo. People v. Daniels, 187 Ill. 2d 301, 307 (1999) (applying de novo standard of review
       to review of double jeopardy and collateral estoppel claims of error).

¶ 18                                         Double Jeopardy
¶ 19        Defendant first argues that the prohibition against double jeopardy bars the State from
       seeking a finding of guilty of first degree murder in his upcoming trial. Defendant likens the
       prior verdict of guilty, but mentally ill, to a conviction of second degree murder where retrial
       for first degree murder is barred by the double jeopardy clause. Defendant maintains that a
       finding of guilty, but mentally ill, is distinct and different than a finding of guilty of first
       degree murder. Accordingly, defendant argues that the circuit court erred when it denied his
       motion to bar the State from seeking a finding of guilty of first degree murder and limit it to
       seeking a finding of guilty, but mentally ill.
¶ 20        In response, the State argues that a finding of guilty, but mentally ill, bears no legal or
       factual distinction from a simple finding of guilt because the offender is not relieved of his
       criminal responsibility for his actions. The State argues that a finding of guilty, but mentally
       ill, is not a lesser included offense of a simple finding of guilt or an implied acquittal.
           1
            Before the circuit court, defendant based his motion on the prohibition against double jeopardy,
       collateral estoppel, and res judicata. Defendant has waived his res judicata argument as he has did not
       raise it in his opening brief before this court. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (“Points not
       argued are waived and shall not be raised in the reply brief, in oral argument, or on petition for
       rehearing.”); Ill. S. Ct. R. 612(i) (eff. Feb. 6, 2013).

                                                         -4-
       Furthermore, the State argues that the distinctions between a verdict of guilty, but mentally
       ill, and a guilty verdict are irrelevant for double jeopardy purposes because in this case the
       matter was remanded for a new trial based on trial errors, not evidentiary insufficiency.
¶ 21        The double jeopardy clause of the fifth amendment “provides that no person shall ‘be
       subject for the same offense to be twice put in jeopardy of life or limb.’ ” People v. Mink,
       141 Ill. 2d 163, 173 (1990) (quoting U.S. Const., amend. V). Similarly, the Illinois
       “[C]onstitution likewise provides that no person shall ‘be twice put in jeopardy for the same
       offense.’ ” Id. (quoting Ill. Const. 1970, art. I, § 10). “The double jeopardy clause prohibits
       retrial for the purpose of affording the prosecution another opportunity to supply evidence
       which it failed to present in the first proceeding.” People v. Lopez, 229 Ill. 2d 322, 367
       (2008). Where it is determined that the evidence at trial was insufficient to sustain a
       conviction, the State is barred by the double jeopardy clause from retrying the defendant. Id.
       The double jeopardy clause, however, does not prohibit “retrial of a defendant whose
       conviction is set aside because of an error in the proceedings leading to the conviction.”
       Mink, 141 Ill. 2d at 173. “Reversal for trial error is a determination that the defendant has
       been convicted through a judicial process which is defective in some fundamental respect
       ***.” Id.
¶ 22        If a criminal defendant raises the defense of insanity, section 115-3(c) of the Code of
       Criminal Procedure of 1963 allows an alternative verdict of guilty, but mentally ill. 725 ILCS
       5/115-3(c) (West 2012). In order to do so, the trial court must find defendant guilty beyond a
       reasonable doubt, that defendant failed to prove insanity, and that defendant proved his
       mental illness by a preponderance of the evidence. Id. Notably, a person found not to be
       insane but still guilty, but mentally ill, “is not relieved of criminal responsibility for his
       conduct.” 720 ILCS 5/6-2(c) (West 2012). When sentencing a defendant found guilty, but
       mentally ill, the circuit court “may impose any sentence upon the defendant which could be
       imposed pursuant to law upon a defendant who had been convicted of the same offense
       without a finding of mental illness.” 730 ILCS 5/5-2-6(a) (West 2012). The Department of
       Corrections, however, “shall cause periodic inquiry and examination to be made concerning
       the nature, extent, continuance, and treatment of the defendant’s mental illness” and provide
       for the appropriate mental treatment (730 ILCS 5/5-2-6(b) (West 2012)). As the above
       statutory scheme shows, an offender found guilty, but mentally ill “is no less guilty than one
       who is guilty and not mentally ill.” People v. Crews, 122 Ill. 2d 266, 278 (1988).
¶ 23        After reviewing the record in this matter, including defendant’s initial appeal, we hold
       that the prohibition against double jeopardy does not preclude the State from seeking a guilty
       verdict, as opposed to a verdict of guilty, but mentally ill, upon retrial because this court
       remanded the matter based on trial errors. Defendant raised three issues in his initial appeal.
       Specifically, he argued that the circuit court abandoned its role as a neutral when it adopted a
       prosecutorial tone when questioning defendant’s expert witness; it considered matters outside
       the record; and it disregarded evidence. Jackson, 409 Ill. App. 3d at 632. He did not,
       however, raise any issues challenging the sufficiency of the State’s evidence against him. We
       in turn held that “the trial court abandoned its role as a neutral and impartial arbiter of fact by
       adopting a prosecutorial role when questioning defendant’s expert witness and by relying on
       matters based on private knowledge of the trial court that were outside the record.” Id. The
       circumstances of defendant’s initial appeal show that he did not challenge the sufficiency of
       the evidence against him and that this court remanded the matter based on trial errors


                                                    -5-
       committed by the circuit court. Specifically, this court reversed the judgment of the trial court
       based on the trial court’s conduct at trial. Id. Unlike reversals due to evidentiary
       insufficiency, reversals based on trial error do not offend principles of double jeopardy.
       Mink, 141 Ill. 2d at 173. Therefore, the prohibition against double jeopardy does not apply
       here because the reversal of defendant’s initial trial was based solely on trial errors, not
       evidentiary insufficiency.

¶ 24                                         Collateral Estoppel
¶ 25        Defendant next argues that pursuant to the doctrine of collateral estoppel, he should not
       have to prove that he was mentally ill a second time upon retrial. According to defendant, the
       issue of his mental illness had been fully adjudicated at his initial trial.
¶ 26        In response, the State argues that defendant’s collateral estoppel argument is
       “nonsensical” because it would relieve defendant of the burden of proving his mental illness
       at trial. See 725 ILCS 5/115-3(c) (West 2012). The State further argues that collateral
       estoppel is not appropriate because the adjudication of defendant’s mental illness at his initial
       trial was only an evidentiary fact, not an ultimate fact amenable to the application of the
       doctrine of collateral estoppel.
¶ 27        The doctrine of collateral estoppel precludes relitigation of issues resolved in a prior case.
       People v. Tenner, 206 Ill. 2d 381, 396 (2002). Collateral estoppel is a component of the
       double jeopardy clause. People v. Carrillo, 164 Ill. 2d 144, 151 (1995). “The doctrine applies
       when a party participating in two separate and consecutive cases arising on different causes
       of action and some controlling fact or question material to the determination of both causes
       has been adjudicated against that party in the former case by a court of competent
       jurisdiction.” (Emphasis in original.) People v. Hopkins, 235 Ill. 2d 453, 468 (2009). “The
       collateral estoppel doctrine has three requirements: (1) the court rendered a final judgment in
       the prior case; (2) the party against whom estoppel is asserted was a party or in privity with a
       party in the prior case; and (3) the issue decided in the prior case is identical with the one
       presented in the instant case.” Tenner, 206 Ill. 2d at 396.
¶ 28        We hold that the doctrine of collateral estoppel does not apply here because there are not
       two different causes of action and because there has not been a final adjudication on the
       merits. In Hopkins, a case cited by neither party here, our supreme court rejected a
       defendant’s collateral estoppel argument under similar circumstances. Hopkins, 235 Ill. 2d at
       468-70. A jury convicted the defendant in Hopkins of armed robbery and attempted armed
       robbery. Id. at 457. This court, on direct appeal, i.e., Hopkins I, vacated the defendant’s
       convictions and sentences and remanded the matter for an attenuation hearing. Id. (citing
       People v. Hopkins, 363 Ill. App. 3d 971 (2005)). After the attenuation hearing, the circuit
       court reinstated the defendant’s convictions and sentences. Id. at 458. This court affirmed the
       reinstatement of the conviction and sentence. People v. Hopkins, 382 Ill. App. 3d 935 (2008).
       Before our supreme court, however, the State sought cross-relief and argued that this court in
       Hopkins I erroneously held that defendant’s arrest lacked probable cause. Hopkins, 235 Ill.
2d at 458. Our supreme court agreed with the State that probable cause to arrest the
       defendant existed. Id. In so holding, our supreme court rejected the defendant’s argument that
       the State was precluded by the doctrine of collateral estoppel from raising the issue of
       probable cause. Id. at 468. Our supreme court first reasoned that only one cause of action
       existed, stating that estoppel “does not apply to the direct appeal scenario presented here,

                                                    -6-
       where there is only one cause of action and the issue of probable cause is being addressed at
       different stages of that single cause of action.” (Emphasis in original.) Id. at 469. Our
       supreme court additionally noted that there had not been a final judgment entered in the
       matter, stating “as the appellate process is clearly still proceeding in this case, the finality of
       the judgment cannot be established.” Id.
¶ 29        As in Hopkins, there is only one cause of action at issue in this case, which is defendant’s
       trial for the murder of Pierre Chambliss on July 27, 2010. We do not have “two separate and
       consecutive cases arising on different causes of action” as required under the doctrine of
       collateral estoppel. (Emphasis in original.) Id. at 468. Furthermore, there has not been a final
       judgment entered in this case because the appellate process has not been exhausted. As this
       decision shows, defendant’s case is ongoing. We therefore reject defendant’s reliance on the
       doctrine of collateral estoppel in arguing that the State should be barred from seeking a
       verdict of guilty as opposed to a verdict of guilty, but mentally ill.
¶ 30        Accordingly, the circuit court in this matter properly denied defendant’s motion to bar the
       State from seeking a finding of guilty of first degree murder. We note that defendant
       indicated in his motion to reconsider that he plans to again raise the defense of insanity. In
       light of those plans, we stress that we make no opinion regarding defendant’s mental state
       during the commission of the crime. Rather, our holding is limited to defendant’s claims
       regarding the prohibition against double jeopardy and the doctrine of collateral estoppel.
       Specifically, we hold that retrial of defendant for first degree murder does not offend the
       prohibition against double jeopardy because the judgment of the circuit court in defendant’s
       initial trial was reversed due to trial errors, not evidentiary insufficiency. We further hold that
       the doctrine of collateral estoppel does not apply in this case due to the absence of different
       causes of action and a final adjudication on the merits. We therefore affirm the judgment of
       the circuit court and remand the matter for proceedings consistent with this decision.

¶ 31                                       CONCLUSION
¶ 32      The judgment of the circuit court of Cook County is affirmed and remanded.

¶ 33      Affirmed and remanded.




                                                    -7-